Citation Nr: 0316231	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  99-24 440	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for weight loss, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for joint and muscle 
pain, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for memory loss.

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for an ear infection.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from December 1971 to April 
1972, from August 1991 to December 1991, from March 1995 to 
August 1995, from January 1996 to September 1996, and from 
February 2000 to August 2000, with additional unverified 
active duty service from May 1994 to September 1994 and from 
October 1994 to March 1995, and additional service in the 
United States Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the following adjudicatory actions:  a 
July 1995 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which 
denied the veteran's claims for service connection for the 
following disabilities:  (1) fatigue/malaise; (2) memory 
loss; (3) weight loss; (4) shortness of breath/chronic 
obstructive pulmonary disease; (5) headaches, to include as 
due to an undiagnosed illness; (5) PTSD; and (6) an ear 
infection; and from a RO rating decision dated in December 
1998, which denied the veteran's claims for service 
connection for the following disabilities:  (1) hearing loss; 
(2) tinnitus; (3) a stomach disorder; (4) degenerative 
changes of the lumbar spine; (5) a skin disorder; (6) shin 
splints; and (7) a cardiac disorder.  The December 1998 
rating decision also rephrased the issue of entitlement to 
service connection for fatigue/malaise as entitlement to 
service connection for malaise, chronic fatigue syndrome, 
joint pain, muscle pain, and headaches, and confirmed and 
continued its prior denial of this claim.

In a rating decision dated in July 2002, the RO granted the 
veteran's claims for service connection for bilateral hearing 
loss, tinnitus, mechanical low back pain with degenerative 
changes, eczema of both legs, chronic fatigue syndrome, and 
palpitations and tricuspid regurgitation.  As this action 
constituted a full grant of the benefits sought on appeal as 
to these issues, they are not presently before the Board.


FINDING OF FACT

On May 21, 2003, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2003, while the veteran's appeal was still pending 
at the RO, the RO issued a rating decision which resulted in 
the award of a 50 percent combined rating for the veteran's 
service-connected disorders.  On May 9, 2003, the RO sent the 
veteran a letter advising him that his appeal was being 
certified to the Board for appellate review.  In a response 
to this letter received by VA on May 12, 2003, the veteran 
informed the RO that "At present, the 50% disability rating 
that I have been granted is adequate as long as my health 
remains intact.  I was seeking an appeal to the BVA prior to 
receiving a 50% disability rating from your office."  The RO 
forwarded this letter to the Board, where it was received on 
May 21, 2003.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.




                       
____________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



